Exhibit 10.26 [PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.] SETTLEMENT AGREEMENT This Settlement Agreement (“Agreement”), effective as of the Effective Date, is entered into by and between Satellite Tracking of People, LLC and Michelle Enterprises, LLC on the one hand, and RemoteMDx, Inc. and SecureAlert, Inc., on the other hand. WHEREAS, the parties to this Agreement are in the business of providing locational tracking devices, systems and related accessories and services; and WHEREAS, the parties have been involved in litigation with one another; and WHEREAS, the parties wish to resolve their disputes with one another pursuant to the terms set forth hereinafter; NOW, THEREFORE, in consideration of the releases and mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Definitions Unless expressly stated to the contrary, the following definitions shall govern the interpretation and enforcement of this Agreement: The term "Subsidiary" shall mean and refer to any corporation or other entity (i) the majority of whose shares or other securities entitled to vote for election of directors (or other managing authority) is now or hereafter controlled by a Party, either directly or indirectly, or (ii) which does not have outstanding shares or securities but the majority of whose ownership interest representing the right to manage such corporation or other legal entity is now or hereafter owned or controlled by a Party, either directly or indirectly.Any such corporation or other legal entity shall be deemed to be a Subsidiary of a Party only so long as such control or ownership exists. The term “Effective Date” shall mean and refer to the later to occur of (i) the date of the last signature on this Agreement, (ii) the entry of a fully executed Stipulation of Dismissal in the form attached hereto as Exhibit A, and (iii) the entry of a fully executed Stipulation of Dismissal in the form attached hereto as Exhibit B. The term “STOP” shall mean and refer to Satellite Tracking of People, LLC, a Delaware limited liability corporation having its principal place of business at 1212 North Oak Road, Suite 100, Houston, Texas 77055, and its Subsidiaries. The term “MICHELLE” shall mean and refer to Michelle Enterprises, LLC, a Florida limited liability company having its headquarters and principal place of business at 19080 S.W. 44th Street, Dunnellon, Florida, and its Subsidiaries. The term “RMDX” shall mean and refer to RemoteMDx, Inc., a Utah corporation having its principal place of business at 150 West Civic Center Drive, Suite 400, Salt Lake City, Utah 84070, and its Subsidiaries. The term “SecureAlert” shall mean and refer to SecureAlert, Inc., a Utah corporation having its principal place of business at 150 West Civic Center Drive, Suite 400, Salt Lake City, Utah, 84070, and its Subsidiaries. The term “the California Litigation” shall mean and refer to certain litigation filed by RMDX against STOP in the Central District of California, and captioned RemoteMDx, Inc. v. Satellite Tracking of People, LLC, Civil Action CV 08-02899.The California Litigation asserts that STOP infringes U.S. Patent No. 7,330,122. The term “the Texas Litigation” shall mean and refer to certain litigation filed by STOP and MICHELLE against SecureAlert in the Eastern District of Texas, and captioned Satellite Tracking of People, LLC and Michelle Enterprises, LLC v. Pro Tech Monitoring, Inc., et al., Civil Action No. 2-08 CV-116.The Texas Litigation asserts that SecureAlert and others infringe U.S. Patent No. RE39,909 (“the ‘909 Patent”). The term “the ‘122 Patent” shall mean and refer to U.S. Patent No. 7,330,122, owned by RMDX and asserted against STOP in the California Litigation. The term “the ‘909 Patent” shall mean and refer to U.S. Patent No. RE39,909, licensed to STOP and owned by MICHELLE. The term “Licensed STOP Patents” shall mean and refer to the ‘909 Patent, U.S. Patent No. 6,774,797, and any U.S. patents issuing from U.S. Patent Applications Serial Nos. 11/847,106 and 11/847,146, as well as all foreign counterparts of said patents and all patents issuing from continuation, divisional, reexamination, and reissue applications claiming priority to such patents and patent applications. To the extent patents issue from continuation-in-part applications claiming priority to the Licensed STOP Patents and include claims that do not rely upon new matter that is included for the first time in the continuation-in-part application, such claims shall be included within the definition of “Licensed STOP Patents.”A list of all of STOP’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “Licensed STOP Patents” is attached hereto as Exhibit C, and shall be updated by STOP upon request by RMDX. The term “STOP Carve-Outs” shall mean and refer to all U.S. patents (and foreign counterparts) that issue from U.S. Patent Application Serial No. 12/576,090 (“the STOP ‘090 Application”) and U.S. Patent Application Serial No. 12/576,054 (“the STOP ‘054 Application”) and/or from any continuation, continuation-in-part, divisional, reexamination or reissue application claiming priority to the STOP ‘090 or ‘054 Applications and any reexamination or reissue thereof.A list of all of STOP’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “STOP Carve-Outs” is attached hereto as Exhibit D, and shall be updated by STOP upon request by RMDX. The term “STOP CNS Patents” shall mean all U.S. and foreign patents owned by STOP or which STOP has the right to enforce as of the Effective Date of this Agreement, and all patents, U.S. and foreign, that issue from continuation, continuation-in-part, divisional, reissue or reexamination applications claiming priority to those patents, but NOT including the STOP Carve-Outs or the STOP Licensed Patents.The STOP CNS Patents shall also include all patents STOP acquires or obtains the right to enforce during the term of the Covenant Not to Sue referenced in section 7 of this Agreement.Notwithstanding the foregoing, U.S. Patent No. 6,405,213 ("the '213 Patent") and any reexamination or reissues along with any and all foreign counterparts are not included in the definition of STOP CNS Patents.A list of all of STOP’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “STOP CNS Patents” is attached hereto as Exhibit E, and shall be updated by STOP upon request by RMDX. Subject to the carve-outs of section 1.15, the term “Licensed RMDX Patents” shall mean and refer to the ‘122 Patent, U.S. Patent No. 7,545,318 B2, and any U.S. patents issuing from U.S. Patent Application Serial No. 12/399,151, as well as all foreign counterparts of said patents and all patents issuing from continuation, divisional, reexamination, and reissue applications claiming priority to such patents and patent applications. To the extent patents issue from continuation-in-part applications claiming priority to the Licensed RMDX Patents and include claims that do not rely upon new matter that is included for the first time in the continuation-in-part application, such claims shall be included within the definition of “Licensed RMDX Patents.”A list of all RMDX’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “Licensed RMDX Patents” is attached hereto as Exhibit F, and shall be updated by RMDX upon request by STOP. PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.XXXXX INDICATES REDACTED LANGUAGE. The term “RMDX Carve-Outs” shall mean and refer to claims 1-10 of the ‘122 Patent and any claims of future issued patents (domestic or foreign) owned by RMDX or SecureAlert that recite two-way or more than two-way voice communication between a locational tracking device and a remote monitoring center, law enforcement/parole offices, or other offender-relevant third parties, along with other elements.The RMDX Carve-Outs shall also include all claims of existing patents and patent applications (domestic or foreign) listed on Exhibit G, which fall outside the Veridian Fields of Use.The RMDX Carve Outs shall also include all claims of future patents and patent applications (domestic or foreign), claiming priority to any patent or patent application listed on Exhibit G, which fall outside the Veridian Fields of Use.The RMDX Carve-Outs shall not apply to the STOP BluFone device and any STOP future device that provides voice communications as part of a separate unit (not physically integrated into a single device) from the STOP BluTag or other similar or replacement device.A list of all RMDX’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “RMDX Carve-Outs” is attached hereto as Exhibit G, and shall be updated by RMDX upon request by STOP. The term “Claims” shall mean and refer to any claims, cross-claims, counterclaims, causes of action, liabilities, demands, obligations, rights, damages, costs, or expenses of any nature, kind, or character that have or could have been brought, asserted, alleged, or proposed in any lawsuit, action, arbitration, or proceeding of any kind, nature, or description, whether arising under or sounding in common law, contract, tort, statute, regulation, or rule for any reason, with respect to any dispute, controversy, or injury and for any amount or any form of relief. The term “RMDX CNS Patents” shall mean all U.S. and foreign patents owned by RMDX or which RMDX has the right to enforce as of the Effective Date of this Agreement, and all patents, U.S. and foreign, that issue from continuation, continuation-in-part, divisional, reissue or reexamination applications claiming priority to those patents, but NOT including the RMDX Carve-Outs or the RMDX Licensed Patents.The RMDX CNS Patents shall also include all claims of existing patents and patent applications (domestic or foreign) listed on Exhibit G, which fall within the Veridian Fields of Use.The RMDX CNS Patents shall also include all claims of future patents and patent applications (domestic or foreign), claiming priority to any patent or patent application listed on Exhibit G, which fall within the Veridian Fields of Use.The RMDX CNS Patents shall also include all patents RMDX acquires or obtains the right to enforce during the term of the Covenant Not to Sue referenced in section 7 of this Agreement.A list of all RMDX’s (i) United States and foreign counterpart patent applications and (ii) United States and foreign counterpart issued patents that fall within the definition of “RMDX CNS Patents” is attached hereto as Exhibit H, and shall be updated by RMDX upon request by STOP. The term “Licensed Products” shall mean and refer to any products, systems, methods or processes falling within the scope of one or more claims of the Licensed STOP Patents, in the case of the license to RMDX, or the Licensed RMDX Patents, in the case of the license to STOP. For purpose of calculating royalty obligations pursuant to this Agreement, the term “License Base Revenues” shall mean and refer to revenues generated by sales and other dispositions of Licensed Products by RMDX and its Subsidiaries.For the period from October 1, 2009 through September 30, 2012, License Base Revenues shall only represent revenue from the sale and dispositions of Licensed Products that exceed a cumulative total of $XXXXXXX in sales during that total period, calculated in the fashion set forth in Exhibit I hereto.For all periods subsequent to September 30, 2012, License Base Revenues shall include any and all revenues calculated in the fashion set forth in Exhibit I hereto, regardless of the amounts calculated for periods prior thereto.The License Base Revenues shall be reported in RMDX’s quarterly and annual SEC filings under a Segment Reporting note found in “Notes to Condensed Consolidated Financial Statements.”License Base Revenues shall be subject to royalties, as set forth hereinafter. PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.XXXXX INDICATES REDACTED LANGUAGE. The term “Veridian Fields of Use” shall mean and refer to the following fields of use, irrespective of whether uses in these fields now exist or arise in the future: 1.1.1. All fields related to the tracking of offenders; 1.1.2. All fields related to the use of tracking devices by or for law enforcement agencies, including, without limitation, for the purpose of tracking parolees, juvenile offenders, stolen property, gang members and gang activities; victims and perpetrators, etc. 1.1.3. All fields related to the national defense of any country or governmental subdivision, including, but not limited to applications used by defense and intelligence gathering agencies 1.1.4. All fields related to terrorism and counter-terrorism The term “Settlement Fee” shall mean the sum of $1,150,000 (One million, onehundred and fifty thousand and 00/100 dollars), representing the guaranteed financial obligation of RMDX to STOP payable during the first three years after October 1, 2009. “Party” shall mean STOP, MICHELLE, RMDX or SecureAlert, as the case may be. 2. General Purpose of AgreementThe purposes of the Parties in entering into this Agreement include, but are not limited to, the following: Resolve the Texas and California Litigations; Cross-license the Licensed RMDX Patents and Licensed STOP Patents, pursuant to the terms set forth in sections 3-6 hereof; Provide a mechanism for RMDX and STOP to exchange patent rights so that each party recovers the value of its respectively licensed patents and enjoys the design freedom resulting from the authorized use of the other party's licensed patents; and Provide for a five-year period in which the Parties will be free from suit based on the RMDX CNS Patents and STOP CNS Patents under the terms of a mutual covenant not to sue. 3. Grant of Cross-Licenses STOP hereby grants to RMDX a non-exclusive license under the Licensed STOP Patents to make, have made, use, sell, offer to sell and import Licensed Products within the Veridian Fields.This license does not include any license to make, have made, use, sell, offer to sell and import products or methods falling within the STOP Carve-Outs.The license shall be personal to RMDX, subject to the provisions of this Agreement relating to sub-licensing of Subsidiaries (section 3.5) and assignment (section 18.1).The license to RMDX shall be royalty bearing as discussed in section 5 below. PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.XXXXX INDICATES REDACTED LANGUAGE. RMDX hereby grants to STOP a non-exclusive license under the Licensed RMDX Patents to make, have made, use, sell, offer to sell and import Licensed Products and related methods.This license does not include any license to make, have made, use, sell, offer to sell or import products or methods falling within the RMDX Carve-Outs.The license shall be personal to STOP, subject to the provisions of this Agreement relating to sub-licensing of Subsidiaries (section 3.5) and assignment (section 18.1).The license to STOP shall be fully paid up, based on the offset and other consideration set forth in section 5 below. Unless earlier terminated for breach (subject to cure period), the license granted to RMDX herein shall continue in effect until all of the claims of the Licensed STOP Patents have (i) expired, or (ii) have been declared invalid or unenforceable by the U.S. Patent and Trademark Office or a court of competent jurisdiction and all appellate rights related thereto have been exhausted or expired. Unless earlier terminated for breach (subject to cure period), the license granted to STOP herein shall continue in effect until all of the claims of the Licensed RMDX Patents have (i) expired, or (ii) have been declared invalid or unenforceable by the U.S. Patent and Trademark Office or a court of competent jurisdiction and all appellate rights related thereto have been exhausted or expired. The licenses granted herein include the right to grant sublicenses to Subsidiaries who are Subsidiaries as of the Effective Date, and any such sublicenses shall be retroactively effective as to such Subsidiaries.Any sublicense granted to an entity that becomes a Subsidiary after the Effective Date shall be effective from the date of grant, but shall have no effect on the liability of such a Subsidiary for infringement occurring prior to the grant of the sublicense.Similarly, at such time as a Subsidiary ceases to be a Subsidiary, any sublicense granted to it shall immediately terminate.Any sublicense granted under this Agreement shall immediately terminate if the sublicensor's license is terminated pursuant to the provisions of this Agreement.Upon granting a sublicense, a sublicensing Party shall promptly notify the other Party of such sublicense in the manner provided for in this Agreement.Notwithstanding the foregoing, for purposes of this section 3.5 only, Omnilink Systems, Inc. and Pro Tech Monitoring, Inc., or any affiliates thereof, for so long as the Texas Litigation is pending against Omnilink or Pro Tech (including any appeals, but in any case no more than three (3) years from the Effective Date hereof), cannot qualify as Subsidiaries of any Party to this Agreement. 4. Consideration to RMDX XXXXX PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.XXXXX INDICATES REDACTED LANGUAGE. 5. Consideration to STOP XXXXX Settlement Fee: The Settlement Fee set forth in this section 5.2 represents an irrevocable financial obligation payable by RMDX to STOP under this Agreement.The Settlement Fee is the net amount payable in consideration of the dismissals of the Texas Litigation and the California Litigation, and is an obligation of RMDX as of the Effective Date, but shall be paid on the schedule provided for in this Agreement. RMDX Settlement Fee Schedule (Table) Term Periods Annual Payment Quarterly Payment QE 12-31-09 through QE 09/30/10 $XXXXXXXXX $XXXXXXXXXXX QE 12-31-10 through QE 09/30/11 $XXXXXXXXX $XXXXXXXXXXX QE 12-31-11 through QE 09/30/12 $XXXXXXXXX $XXXXXXXXXXX Total Settlement Fee Obligation $XXXXXXXXX Quarterly Payment Schedule Payment Due Date Quarters Ending 12/31 March 1st Quarters Ending 3/31 June 1st Quarters Ending 6/30 September 1st Fiscal Year Ending 9/30 December 1st Royalties The royalty provisions set forth in this Agreement represent the “net” (offset) value owing by RMDX to STOP, considering all the provisions of this Agreement, including but not limited to, the exchange of license grants, covenants and the potential research and development opportunities available from the respective patents.That is, but for the above-cited items that are extended by RMDX to STOP, the royalty amount owed by RMDX to STOP would be greater.In consideration of the foregoing, including STOP’s license of the STOP Licensed Patents, RMDX agrees to pay STOP a royalty, subject to the adjustments of section 6.Each Party acknowledges that it is receiving good and valuable consideration from the other.RMDX will pay STOP a royalty of the greater of (i) XXXXX of the License Base Revenues, or (ii) $XXXXX per covered activated unit per day as described in Exhibit I.No royalties shall be due or owed for lost or stolen products.
